DETAILED ACTION
1.	Applicant's amendment filed on April 15, 2021 has been entered.  Claims 1-20 are pending. Claims 7-11 are cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed April 15, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-6 and 12-20 are allowed for the reasons argued by Applicants on pages 6-8 of Remarks, filed April 15, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Phillips; Simon (US 8112364 B2) discloses an identification token such as a proximity payment device may be integrated with a wristwatch. For security purposes, the identification token may be disabled when removed from the user's wrist. The identification token may be re-enabled by interaction with a docking station or personal computer at the user's residence.
The prior art of record Bonhoff; Hannes (US 9195812 B2) discloses a method is provided for entering a password. The method includes: providing a display means which is coupled to a data processing means; displaying a timepiece with a first representation of a timepiece element on the display means, detecting a user input; and assigning an alphanumeric character of the password to the user input and the first representation of the timepiece element or a further representation of the timepiece element. In some instances, the first representation of the timepiece element is time dependent.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Phillips; Simon (US 8112364 B2), and further in view of Bonhoff; Hannes (US 9195812 B2), do not disclose these communicate with a smartphone separate from the wristwatch; perform an authentication operation between the smartphone and the wristwatch while the wristwatch is being worn and thereby switch the wristwatch to an authenticated state based upon a user authenticating with the smartphone, unlock the wristwatch for use by a user when the wristwatch is switched to the authenticated state; maintain the wristwatch in the authenticated state based on a determination that the wristwatch continues to be worn following the authentication operation; and switch the wristwatch out of the authenticated state based on a determination that the wristwatch is no longer being worn following the authentication operation (emphasis added), as set forth in claim 1.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Phillips; Simon (US 8112364 B2), and further in view of Bonhoff; Hannes (US 9195812 B2), also do not disclose these specific limitations of maintain the apparatus in the authenticated state based on a determination that the apparatus continues to be worn following the authentication operation; and switch the apparatus out of the authenticated state based on a determination that the apparatus is no longer being worn following the authentication operation, wherein the circuitry is configured to communicate with and authenticate a device separate from the apparatus, and when detecting authentication of the device, to unlock the apparatus in response to a user touching the device (emphasis added), as set forth in claim 6 and similar to claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Information Disclosure Statement
5.	The information disclosure statement (IDS) filed on February 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion  

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        April 23, 2021